Citation Nr: 0717511	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-09 934	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active service from July 1993 to December 
1994.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The claim was submitted in March 2004.  

2.  There is no competent evidence of record demonstrating 
that the veteran currently experiences a right knee 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing medical or surgical treatment, nor 
any competent evidence demonstrating the proximate cause of 
the alleged disability was an event which was not reasonably 
foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a right knee disability 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a September 
2004 VCAA letter has informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and the responsibilities of the veteran 
and VA in obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the September 2004 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession. The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issue decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letter.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim decided herein 
has been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a right knee 
disability, any questions as to the effective date to be 
assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained.  The 
veteran has been afforded an appropriate VA examination.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal decided herein.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.

Analysis

The veteran is seeking compensation for a right knee 
disability which he claims was the result of an improperly 
performed biopsy by VA in January 2004.  He has argued that 
the site of the biopsy was different from the area where he 
was informed the procedure was to be performed and, as a 
result, he has constant knee pain which was not present prior 
to the procedure.  

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  Amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204 require a showing not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
training and rehabilitation, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Since the veteran filed this claim in March 
2004, the amended version of 38 U.S.C.A. § 1151 applies to 
his appeal.  Thus, the veteran must show that the proximate 
cause of his right knee disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
treatment in question.

The Board finds that there is some competent evidence of 
record demonstrating that the veteran has current problems 
with his right knee.  A December 2004 VA clinical record 
indicates that an X-ray was interpreted as revealing mild 
degenerative joint disease but the author noted that the 
reported pain seemed out of proportion to the laboratory 
data, imaging studies and physical examination.  A December 
2006 clinical record includes the assessment that the veteran 
had possible neuropathic pain post right lower extremity 
osteomyelitis as well as a possible non-organic etiology to 
the pain.  There are other annotations in the clinical 
records to the effect that the etiology of the veteran's 
right knee complaints was unknown.  

The question on appeal, therefore, revolves around whether 
the current right knee symptomatology was due to VA medical 
treatment.  The Board notes that the question of whether the 
veteran experienced additional disability as a result of 
treatment rendered by VA is a medical question.  The United 
States Court of Appeals for Veterans Claims ("the Court") 
has held that a claim for benefits under 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 
77-78 (1999).

The Board finds the veteran's claim for compensation must be 
denied as there is no competent evidence of record 
demonstrating that the veteran currently experiences a right 
knee disability as a result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing medical or surgical 
treatment, nor any competent evidence demonstrating the 
proximate cause of any of the alleged disability was an event 
which was not reasonably foreseeable.

The only evidence of record which indicates that the veteran 
currently experiences a right knee disability as a result of 
VA medical treatment is the veteran's own allegations and 
testimony.  As a lay person, however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of a right knee disability is of limited 
probative value.  

There is competent evidence of record demonstrating that the 
veteran does not currently experience a right knee disability 
as a result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical or surgical treatment.

Associated with the claims file is a report of a May 2006 VA 
examination.  The examiner indicated that he had access to 
and had reviewed the claims file.  It was noted that the 
veteran reported he had constant knee pain and throbbing with 
occasional giving way.  The veteran's medical history was 
reviewed including the fact that the veteran was treated for 
chronic osteomyelitis during active duty and that a bone 
biopsy was conducted by VA personnel on January 15, 2004.  
The examiner determined that the bone biopsy procedure in 
January 2004 was performed at an anatomic location determined 
by a bone scan and magnetic resonance imaging (MRI) of the 
distal medial right femur which were conducted the day of the 
surgery.  A biopsy was performed 3.6 centimeters proximal to 
the distal medial femoral condyle (proximal joint line) 
through a 2 centimeter anterior medial distal incision.  
Physical examination revealed a well healed scar consistent 
with the biopsy incision.  X-rays dated in October 2004 were 
referenced as revealing a small circular healing bony defect 
of the distal femoral condyle measuring 3.5 centimeters 
proximal to the distal medial condyle which was also 
consistent with the area of the biopsy.  The examiner opined 
that there was no evidence to support the veteran's 
contention of malpractice and that it was less likely than 
not that the veteran's knee complaints/condition were caused 
or made worse by VA surgical treatment/procedure.  The 
diagnosis was presumed osteomyelitis of the bilateral femur 
and status post bone biopsy of the distal anterior medial 
right femur on January 15, 2004.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against the veteran's claim.  The Board places 
greater probative weight on the findings included in the 
report of the May 2006 VA examination as this was prepared by 
a health care provider with specialized medical training as 
opposed to the veteran's own allegations and testimony.  It 
follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit 
favorable determinations pursuant to 38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


